Name: Council Regulation (EC) No 1867/94 of 27 July 1994 fixing the monthly price increases for cereals for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural structures and production
 Date Published: nan

 30. 7. 94 Official Journal of the European Communities No L 197/3 COUNCIL REGULATION (EC) No 1867/94 of 27 July 1994 fixing the monthly price increases for cereals for the 1994/95 marketing year THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Article 1 For the 1994/95 marketing year, the monthly increases to be applied to the intervention price for common wheat, rye, barley, maize, sorghum and durum wheat, and to the threshold price for all cereals, applicable for the first month of the marketing year, shall be as follows : (ECU/tonne) Monthly increase Monthly increase in the in the intervention price threshold price July 1994   August 1994  1,20 September 1994  2,40 October 1994  3,60 November 1994 1,20 4,80 December 1994 2,40 6,00 January 1995 3,60 7,20 February 1995 4,80 8,40 March 1995 6,00 9,60 April . 1995 7,20 10,80 May 1995 8,40 12,00 June 1995  12,00 Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 3 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common orgainzation of the market in cereals (4) fixes the monthly increases in the intervention and threshold prices; Whereas, when the amounts and the number of the monthly increases are fixed and the first month in which they are to apply is determined, account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals is in line with market requirements; Whereas, under the reform of the common agrucultural policy, provision was made for the fixing of a single intervention price for all cereals; whereas this price has been fixed at a substantially reduced level applied in stages; whereas this fact should be taken into account in the fixing of the size of the monthly increases; Whereas, as regards the threshold price for maize and sorghum, the monthly increases are, moreover, to be determined in accordance with the last subparagraph of Article 3 (2 ) of Regulation (EEC) No 1766/92, In the case of maize and sorghum, the monthly increases for August and September shall not apply to the threshold price . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from the 1994/95 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL ( 1 ) OJ No C 83 , 19. 3 . 1994, p. 3 . (2 ) OJ No C 128 , 9. 5 . 1994 . ( 3 ) OJ No C 148 , 30. 5 . 1994, p. 49. (4 ) OJ No L 181 , 1 . 7. 1992, p. 21 . Regulation as last amended by Regulation (EC) No 1866/94 (see page 1 of this Official Journal ).